DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/04/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 12/11/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-8, 11, 13 and 15-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Namatame et al. (US 2015/0329817 A1 – hereafter ‘817).
‘817 discloses a cell culture system (Abstract) that includes the following limitations for claim 1: 
“A process for creating reference data for predicting quality attribute values in a cell culture”: ‘817 discloses a system for controlling the output values of basic environmental factors through the timing of agents ([0028]) where this is being interpreted as creating reference data for predicting quality attribute values.  
“introducing a cell culture into a perfusion bioreactor”: ‘817 discloses a bioreactor, i.e. a perfusion bioreactor, that includes the step of introducing  cell culture into the bioreactor ([0030]; Fig. 1; [0031]).  
“feeding a nutrient media to the perfusion bioreactor and withdrawing fluid media from the perfusion bioreactor”:  ‘817 discloses introducing a nutrient media into the bioreactor ([0028]) and removing the fluid.  
“controlling a plurality of attribute influencing parameters in the perfusion bioreactor, the plurality of attribute influencing parameters having an impact on at least a first quality attribute in the cell culture, the plurality of attribute influencing parameters being controlled in the perfusion bioreactor in a manner so that the plurality of attribute influencing parameters in the bioreactor vary over time”: ‘817 discloses controlling attributes that influence parameters such as the pH and temperature of the system ([0036]).  This is done over time and can vary over time ([0036]; [0037]).  
“determining a quantity of the first quality attribute over time in the cell culture as the plurality of attribute influencing parameters are changed”: ‘817 discloses determining a first quality attribute such as lactic acid, i.e. lactate ([0036]).  
“determining a quantity of a second quality attribute over time in the cell culture also as the plurality of attribute influencing parameters are changed”: ‘817 discloses determining the quantity of a second quality attribute such as ammonia ([0036]).  
“wherein the determined first quality attribute quantity over time and the determined second quality attribute quantity over time comprise reference data and wherein the process further comprises collecting the reference data in a manner so that the reference data is configured to be inputted into a controller that predicts future quantities of the first and second quality attributes over time in a downstream cell culture process,”: ‘817 discloses collecting the data for the amount of lactic acid and ammonia and calculates how much will be produced in the future ([0054]-[0059]; [0101]; [0102]).   
“wherein the first and second quality attributes are selected from the group consisting of lactate, protein, glycan, a charge variant, an aggregate, disulfide oxidation, fragmentation, disulfide reduction, methionine oxidation, lysine variant, bispecific monoclonal antibody heterology, sequence variant, un-coded amino acid substitution, ammonia, viable cell density, cell size, cell viability, alanine, glutamine, and a disulfide shuffling variant,”: ‘817 discloses where the first and second quality attributes are lactic acid (lactate) and ammonia ([0036]).  
“wherein the plurality of attribute influencing parameters are selected from the group consisting of pH, glutamate concentration, glucose concentration, asparagine concentration, temperature, mannose concentration, galactose concentration, N-acetyl mannosamine concentration, sucrose concentration, lysine concentration, methionine concentration, serine concentration, lipid concentration, vitamin concentration, manganese concentration, copper concentration, iron concentration, selenium concentration, dissolved oxygen, applied shear rate and nutrient feed rate.”: ‘817 discloses that the plurality of attributes includes pH and dissolved oxygen ([0036]).  
For claim 2, ‘817 discloses three attribute influencing parameters such as pH, temperature and dissolved oxygen which have an impact on the second quality attribute and is varied over time ([0036]; [0069]). 
For claim 4, the sensors of ‘817 determine the amount of lactic acid and ammonia simultaneously ([0104]; [0062]). 
For claim 5, ‘817 discloses that a model is used by a simulator ([0068]; Fig. 1; simulator 17) where this receives the inputted data to determine future concentrations downstream.  This is being interpreted as being calculated for a second bioreactor. 
For claim 6, ‘817 discloses that the process is a batch process ([0113]).  
For claim 7, ‘817 where three of the attributes are fed to the bioreactor at the same time ([0112]). 
For claim 8, ‘817 determines when the additives are added where this would include stepwise ([0112]). 
For claim 11, ‘817 discloses maintaining the cells at a predetermined level ([0106]) where this is being interpreted as maintaining the cell level at a constant level.  
For claim 12, ‘817 discloses here the process is kept constant ([0008]) and this is being interpreted as the volume being kept constant.  
For claim 13, ‘817 discloses where the data is collected over a period of less than 48 hours ([0068]). 
For claim 15, ‘817 discloses determining the quality attribute, sending the data to the controller and using the simulator to determine the future quality (Fig. 1; [0068]; [0112]; [0113]) and then changing the condition based on the simulator result ([0068]-[0070]). 
For claim 16, the cells used by ‘817 ([0007]) are being interpreted as mammalian cells.  
For claim 17, the cells are cultivated in a batch process ([0113]; [0115]).  
For claim 18, the first attribute used by ‘817 is lactic acid, i.e. lactate (([0054]-[0059]; [0101]; [0102]).  
For claim 19, ‘817 discloses that the plurality of attribute influencing parameters include pH and temperature ([0036]).  
For claim 20, ‘817 discloses monitoring, calculating and controlling the first and second quality attribute as a function of concentration over time ([0068]). 
Therefore, ‘817 meets the limitations for claims 1, 2, 4-8, 11, 13 and 15-20. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Namatame et al. (US 2015/0329817 A1 – hereafter ‘817) in view of West (US 2013/0245830 A1 – hereafter ‘830).
‘817 discloses a cell culture system (Abstract) that includes the following limitations for claim 21:
“A system for creating reference data for predicting quality attribute values in a cell culture”: ‘817 discloses a system for controlling the output values of basic environmental factors through the timing of agents ([0028]) that is fully capable of creating reference data.  It should be noted that preamble statements reciting the purpose or intended use of the invention rather than any distinct definition of any of the claimed invention's limitations is not considered to structurally define the claimed invention over the prior art.  See also MPEP 2111.02 II and 2114.
“a perfusion bioreactor”: ‘817 discloses a bioreactor (processor 10; Fig. 1; [0030]) that is being interpreted as the perfusion bioreactor of the instant application.  
“at least three parameter feeds in fluid communication with the perfusion bioreactor, each parameter feed for feeding an attribute influencing parameter to the perfusion bioreactor”:  ‘817 discloses feeds for three parameters such as nutrient, alkali and oxygen (35e, 35c, 356b; Fig. 1; [0077]-[0085])
“an input controller in communication with each of the parameter feeds, the input controller being configured to manipulate a quantity of each attribute influencing parameter being fed to the bioreactor so that each of the attribute influencing parameters varies over time within the perfusion bioreactor”: ‘817 discloses input controllers (25a-e; Fig. 1; [0077]-[0085]) that manipulates the quantity of each attribute over time.
“at least one sample collection subsystem that obtains samples from the perfusion bioreactor and analyzes the samples for at least two quality attributes, the at least one sample collection subsystem being configured to collect samples in order to monitor changes in the quality attributes as the quantity of the attribute influencing parameters vary over time in the perfusion bioreactor”: ‘817 discloses sensors for monitoring the bioreactor (Fig. 1; sensors 11; [0030]), but does not explicitly disclose a sampling subsystem.  
“wherein the monitored changes in the at least two quality attributes in relation to the manipulated changes in the attribute influencing parameters comprise reference data and wherein the system further comprises a system database that receives and stores the reference data in a media configured to transfer the reference data to a controller of a cell culture system.”: This is drawn to the intended use of the claimed device which does not structurally define the claimed invention over the prior art.  See MPEP §2114.  Furthermore, ‘817 discloses a database that holds reference data (memory 13; Fig. 1; [0030]).  
‘830 discloses a system for controlling the conditions within a bioreactor (Abstract) that for claim 21 includes orifices that are used for extracting samples with sample pipes ([0043]).  These samples are used detect a property of the bioreactor ([0057]; [0058]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include the sampler of ‘830 within ‘817 in order to test for the parameters within the bioreactor.  The suggestion for doing so at the time would have been in order to retrieve a sample ([0047]).  
For claim 14, ‘817 and ‘830 do not explicitly disclose that the attributes are controlled in a sinusoidal manner, however, modified ‘817 discloses controlling the change of the condition of the bioreactor based on a sequence of steps ([0011] of ‘830).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to control the attributes in a sinusoidal manner in order to generate time series data for the culture time and cell density within the bioreactor.  

Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  for claim 9, the prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole a process where after each step wise change of the first attribute influencing parameter, the first quality attribute attains steady state within the perfusion bioreactor before a further step wise change is made and wherein after each step wise change of the second attribute influencing parameter, the second quality attribute attains steady state within the perfusion bioreactor before a further step wise change is made.
For claim 10, the prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole a process where after each step wise change of the first attribute influencing parameter, the first quality attribute does not attain steady state within the perfusion bioreactor before a further step wise change is made and wherein after each step wise change of the second attribute influencing parameter, the second quality attribute does not attain steady state within the perfusion bioreactor before a further step wise change is made.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Du et al. (US 2018/0087079 A1) discloses a method of modulating the properties of a cell culture expressing a protein of interest.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724. The examiner can normally be reached Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799